DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/18/21 and 7/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “2”, "12" and "20" have all been used to designate frame portion in Fig. 1A-1B.  While it is understood that the disclosure associates “a memory circuit” with reference character “12” and a “processor” with reference character “20”, these elements are not shown in Fig. 1A-1B.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the “lanyard … further configured for attachment to other wearable accessories of the user comprising one of a magnetic attachment, and an electric attachment to a fabric worn by the user”.  The metes and bounds of the limitation are not clearly defined as “one of a magnetic attachment, and an electric attachment to a fabric worn by the user” neither clearly modifies the claimed “attachment” nor the claimed “other wearable accessories of the user”. As such, it cannot be determined if there is a direct structural limitation on the claimed lanyard or the whole of the dependent claim is directed to the function, operation, and/or intended use of the claimed lanyard.  For the purposes of examination, the claim will be interpreted as only limiting other accessories that are not positively recited structural elements of the lanyard.

Claims 8, 9, 16-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites alternatively, “the cord comprises an energy transfer component providing one of a digital signal to a processor in the mixed reality device, or the power from the power circuit to the processor of the mixed reality device”.  In other words, there are two explicit species in which the energy transfer provides a digital signal or provides power. Claims 8 and 9 further limit the independent claim with language such as “a microphone, wherein the digital signal comprises a background sound for the user” (Claim 8) and “a back looking camera, wherein the digital signal comprises a back view for the user captured with the back looking camera” (Claim 9).  On account of the antecedence in Claims 8 and 9 to an optional limitation in the base claim, it cannot be determined if the optional limitation is required or optional in the scope of the dependent claims.  For the purposes of examination, there is no requirement in Claims 8 and 9 for there to be a digital signal provided as the limitation remains optional.  
Claims 16, 17, and 20 contain analogous language and are indefinite for the above reasons.

Claim  17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for providing a stereophonic sound to a speaker for a user (Claim 20), does not reasonably provide enablement for providing a stereophonic sound to a user via other means (Claim 17).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. In particular, there is no roadmap to a working example of a means for providing stereophonic sounds to a user without a speaker.  Further, there are no examples within the scope of the claimed invention other than various embodiments of speakers.    Upon consideration of the relevant factors, the unspecified species falling within the scope of the claim are not enabled. 


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 seeks to limit the scope of the mixed reality device via the following function “is configured to provide a stereophonic sound to the user based on the background sound”.  This phrasing is contrasted with the pending Claim 20 reciting “configured to provide a stereophonic sound signal to a speaker for a user, based on the background sound”.  As the claims are not understood to be duplicates, Claim 17 encompasses a genus inclusive of the speaker specie in Claim 20.  The genus is described functionally though the disclosure lacks specificity in the structure for performing the claimed function and results in  a breadth of the claim boundaries that cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9, 11, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/088691 to Jacobsen et al. (hereinafter Jacobsen).
Regarding claim 1, Jacobsen discloses a lanyard for securing a mixed reality device or a smart frame to a body of a user (Figs. 12-16), comprising: a first connector and a second connector (“the wired auxiliary battery 1205 may be wired through the lanyard interface 1210 to the monocular display device 1200 and connected only when needed, or connected when a primary battery power supply (not shown) has been exhausted”, Figs. 12-16), at least one of the first connector or the second connector configured to couple to a first leg and a second leg in the mixed reality device by at least one of a mechanical, a magnetic, or a chemical fitting (Figs. 12-16); a cord (lanyard interfaces, e.g. 1210, Figs. 12-16) separating the first connector from the second connector; and a power circuit configured to transfer a power between the mixed reality device and the lanyard through the first connector or the second connector (“using the monocular display device 1200 and an input/output device, may control switching from the primary battery to the auxiliary battery 1205 using a control signal output from the monocular display device 1200”; Page 22, ln. 14-Page 25, ln. 29), wherein: the cord comprises an energy transfer component providing one of a digital signal to a processor in the mixed reality device, or the power from the power circuit to the processor of the mixed reality device (“using the monocular display device 1200 and an input/output device, may control switching from the primary battery to the auxiliary battery 1205 using a control signal output from the monocular display device 1200”; Page 22, ln. 14-Page 25, ln. 29).  
Regarding claim 2, Jacobsen discloses the energy transfer component comprises an electrical conductor configured to provide the power from the power circuit (“using the monocular display device 1200 and an input/output device, may control switching from the primary battery to the auxiliary battery 1205 using a control signal output from the monocular display device 1200”; Page 22, ln. 14-Page 25, ln. 29).  
Regarding claim 3, Jacobsen discloses a sensor, wherein the energy transfer component comprises an electrical conductor configured to provide a signal from the sensor to the processor of the mixed reality device (“monocular device 200 may also include others sensors. Sensors may detect one or more parameters of operation and be configured to relay detection of those parameters to the monocular display device 200 or a digital signal processor associated with the monocular display device 200. In one embodiment, the monocular display device 200 may include sensors and be configured to detect motion, light, rain, or other sensory or environmental parameters and then communicate those parameters to the processor. In response, the processor may receive these indications and then commence operation of one or more programs in response to the indication from the sensors”; Page 13, ll. 14-32).
Regarding claim 4, Jacobsen discloses the energy transfer component comprises an optical guide (“the monocular display device 400 further includes a lanyard strap interface 520 (FIG. 5A) with an interior (not shown) that houses one or more electronic components for wired, fiber optic interface, or wireless connection to the monocular device 500”; Page 16, ll. 23-32) configured to provide a high speed digital signal from a sensor in the cord to the processor in the mixed reality device (“antennas, cameras, compasses, positional status components, head position sensor components, Global Positioning System components, targeting components, audio components, video components such as graphics cards, bar code readers, radio frequency identification components, user condition monitoring components, temperature sensing components, accelerometers, gas or biological sensing components or other components that can improve user functionality of the device 800”, Figs. 8, 14, 15; Page 20, ll. 9-16 & Page 25, ll. 7-21).  
Regarding claim 5, Jacobsen discloses the lanyard is further configured for attachment to other wearable accessories of the user comprising one of a magnetic attachment, and an electric attachment to a fabric worn by the user (Figs. 12-16).  The language does not specifically limit the structure of the lanyard as the Jacobsen lanyard is capable of attachment by various means within the scope of the claim. 
  Regarding claims 8 and 14, Jacobsen discloses at least one sensor distal from the first connector and the second connector, wherein the at least one sensor comprises one of: a haptic sensor configured to provide a posture information to the processor in the mixed reality device, an inertial measurement unit configured to measure an acceleration of the lanyard and provide the acceleration of the lanyard to the processor, a microphone (“audio components… mobile phone components”), wherein the digital signal comprises a background sound for the user, a health monitoring sensor (“video components, audio components, solid-state devices, … antennas … receivers, Global Positioning System components, sensors” & “user condition monitoring components, temperature sensing components, accelerometers”; Page 24, ln. 22-Page 25, ln. 2), or a chemical sensor.  
Regarding claim 11, Jacobsen discloses a mixed reality device, comprising: a frame (eyeglass frames, Figs. 5A, 6, 8, 12-16) , comprising a front holder (eyeglass frame lens holder, Figs. 5A, 6, 8, 12-16) and two legs (temple earpieces of frame F, Figs. 5A, 6, 8, 12-16), wherein the front holder supports one or more digital glasses (display device 100, Dif. 1A-1B); a memory circuit (Page 12, ll. 10-18) configured to store instructions; a processor circuit (Page 12, ll. 10-18) coupled to the memory circuit and configured to execute the instructions to cause the one or more digital glasses to provide a virtual image, an augmented audio or a sensor data to a user (Page 12, ll. 10-18); and a lanyard mechanically (Fig. 12-16) coupled to the two legs in the frame (Figs. 12-16), the lanyard comprising: a first connector and a second connector (“the wired auxiliary battery 1205 may be wired through the lanyard interface 1210 to the monocular display device 1200 and connected only when needed, or connected when a primary battery power supply (not shown) has been exhausted”, Figs. 12-16), at least one of the first connector or the second connector configured to couple to a first leg and a second leg in the mixed reality device by at least one of a mechanical, a magnetic, or a chemical fitting (Fig. 12-16); a cord (lanyard interfaces, e.g. 1210, Figs. 12-16) separating the first connector from the second connector by an adjustable distance greater than a circumference of a user body part (Fig. 12-16); and a lanyard circuit configured to transmit a power or a digital signal between the mixed reality device and the lanyard through the first connector or the second connector (“using the monocular display device 1200 and an input/output device, may control switching from the primary battery to the auxiliary battery 1205 using a control signal output from the monocular display device 1200”; Page 22, ln. 14-Page 25, ln. 29), wherein: the cord comprises an energy transfer component providing one of a digital signal to a processor in the mixed reality device, or the power from the lanyard circuit to the processor of the mixed reality device (“using the monocular display device 1200 and an input/output device, may control switching from the primary battery to the auxiliary battery 1205 using a control signal output from the monocular display device 1200”; Page 22, ln. 14-Page 25, ln. 29).  As the Jacobsen’s cordage is flexibly configured, the cordage may be shortened or lengthened by various means such as looping, knotting, clamping, etc. and thus is adjustable.  Further, an ability to replace a cord with a cord of a different length is within the scope of Jacobsen’s lanyard and thus any cord configuration is adjustable. 
Regarding claim 13, Jacobsen discloses the one or more digital glasses provide a digitally enhanced audio signal to the user (Page 13, ll. 14-32).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen as applied to claims 1 and 11 above, and further in view of US Pat. No. 7,500,747 to Howell et al. (hereinafter Howell).
Regarding claim 6, Jacobsen discloses the claimed invention as cited above though does not explicitly disclose: the first connector and the second connector comprise one of: a latch, a button, a pressure fitting interconnect to mechanically secure the cord to the mixed reality device, or a releasable magnetic interconnect to mechanically secure the cord to the mixed reality device.  
Howell discloses the first connector and the second connector comprise one of: a latch, a button, a pressure fitting interconnect to mechanically secure the cord to the mixed reality device (“the temple (i.e., male connector 300) is inserted into the female plug, the soft PVC material stretches slightly, providing a spring-force to keep the contacts connected”, Fig. 5, 6A-6B), or a releasable magnetic interconnect to mechanically secure the cord to the mixed reality device.  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a pressure fitting as taught by Howell with the system as disclosed by Jacobsen.  The motivation would have been to maintain a stable electrical connection (col. 8, ll. 16-32).
Regarding claim 10, Jacobsen discloses the claimed invention as cited above though does not explicitly disclose the power circuit is configured to capture an electromotive force from a contact with a user clothing.  
Howell discloses the power circuit is configured to capture an electromotive force from a contact with a user clothing (“attachment device 562 can serve to attach the cord 556 and/or the wire 558 and/or the base 554 to the user's clothing”, Fig. 10; col. 13, ll. 23-43).
  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a pressure fitting as taught by Howell with the system as disclosed by Jacobsen.  The motivation would have been to distribute the weight of electronic components across broader areas of the wearer (Fig. 10).
Regarding claim 12, Jacobsen discloses the claimed invention as cited above though does not explicitly disclose the one or more digital glasses comprise a display to provide a digital vision correction to the user, wherein the digital vision correction comprises adjusting an optical feature of the one or more digital glasses to a position based on a vision prescription for a user of the mixed reality device.
Howell discloses the one or more digital glasses comprise a display to provide a digital vision correction to the user, wherein the digital vision correction comprises adjusting an optical feature of the one or more digital glasses to a position based on a vision prescription for a user of the mixed reality device (“prescription” glasses; col. 5, ll. 35-49).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a vision correction as taught by Howell with the system as disclosed by Jacobsen.  The motivation would have been to provide clarity to wearers requiring vision correction (col. 5, ll. 35-49).

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen as applied to claim 1 above, and further in view of US Pat. No. 5,367,345 to da Silva (hereinafter da Silva).
Regarding claim 7, Jacobsen discloses the claimed invention as cited above though does not explicitly disclose the cord further comprises a flotation component configured to provide a cavitation force to the mixed reality device in a body of water.  
Silva discloses the cord further comprises a flotation component configured to provide a cavitation force to the mixed reality device in a body of water (“a comfortable flexible cloth strap or buoyant rubber tube and/or the like, concealing an antenna, electrical wires and/or air hoses wherein the retainer is adapted to be connected to a set of expandable eyeglass”; col. 1, ll. 29-37 and col. 2, ll. 54-61).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide cavitation force as taught by da Silva with the system as disclosed by Jacobsen.  The motivation would have been to provide buoyancy and reduce weight on the wearer’s head (col. 1, ll. 29-37 and col. 2, ll. 54-61).

Claims 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen as applied to claims 1 and 11 above, and further in view of US PG Pub. 2016/0299569 to Fisher et al. (hereinafter Fisher).
Regarding claims 9 and 16, Jacobsen discloses the claimed invention as cited above though does not explicitly disclose the cord is configured to hold the mixed reality device to a user's neck, further comprising a back looking camera, wherein the digital signal comprises a back view for the user captured with the back looking camera.  
Fisher discloses the cord is configured to hold the mixed reality device to a user's neck, further comprising a back looking camera, wherein the digital signal comprises a back view for the user captured with the back looking camera (“ the attachable external rear camera support 300 wraps behind the neck and provides additional support for the smart glasses 100 and to provide rear video feeds from its integrated stereo cameras”, Fig. 5-6; [0110]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a back-looking camera as taught by Fisher with the system as disclosed by Jacobsen.  The motivation would have been for active use such as during sports and to also record full 360 degree panoramic video ([0110]).
Regarding claim 18, Jacobsen discloses further comprises one of: a back display, and wherein the processor circuit is configured to provide a partial view of a user's display to the back display, or a rear view camera configured to capture a rear view for a user, and wherein the processor circuit is configured to provide the rear view to the one or more digital glasses.
Fisher discloses one of: a back display, and wherein the processor circuit is configured to provide a partial view of a user's display to the back display, or a rear view camera configured to capture a rear view for a user, and wherein the processor circuit is configured to provide the rear view to the one or more digital glasses (“ the attachable external rear camera support 300 wraps behind the neck and provides additional support for the smart glasses 100 and to provide rear video feeds from its integrated stereo cameras”, Fig. 5-6; [0110]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a back-looking camera as taught by Fisher with the system as disclosed by Jacobsen.  The motivation would have been for active use such as during sports and to also record full 360 degree panoramic video ([0110]).

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen as applied to claim 1 above, and further in view of CN 110426855 to  Liu et al. (hereinafter Liu).
Regarding claim 15, Jacobsen discloses the lanyard further comprises an inertial measurement unit configured to measure an acceleration of the lanyard and provide the acceleration of the lanyard to the processor circuit (the medallion 805 includes an “accelerometer”; Fig. 8 & 19; Page 20, ll. 9-25).
 Jacobsen discloses the claimed invention as cited above though does not explicitly disclose the processor circuit is configured to shut the mixed reality device down when a fall is detected.  
Liu discloses the processor circuit is configured to shut the mixed reality device down when a fall is detected (“VR glasses main body … has the function of assistant fixed limiting to prevent the device from falling, and fastening the pressure sensor with 4 inner side of 41 closely attached to the surface of the head of the wearer… the pressure signal processing module 44 starts to work, the pressure condition of the fastening belt monitoring wearer wearing of 4 in real time, when the fastening belt 4 is loose, i.e., not firm to wear, the pressure sensor 41 senses the pressure change. and transmitting the signal to the pressure signal processing module 44, a pressure signal processing module 44 receives the signal after reduced pressure control buzzer alarm 42 to work to remind the wearer to adjust the position or tightness of the fastening belt 4, so as to realize the purpose of anti-falling alarm, improves the safety of the device”).  While the power to the mixed reality device is not disabled, the alert condition is understood as interrupting normal functioning of the device and thus a version of “shutting down” within the scope of the claim. 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide processor configured to react to a fall detection as taught by Liu with the system as disclosed by Jacobsen.  The motivation would have been to “[improve] the safety of the device”.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen.
Regarding claims 17 and 20, Jacobsen discloses a microphone (“the microphone 245 may include a noise-canceling microphone 245, MEMs microphone, a remote microphone, or a microphone that detects acoustic vibration from a skeletal structure”; Page 13, ll. 14-32 & Page 14, ll. 15-30) and the digital signal comprises a background sound for a user (intrinsic to noise-cancellation; Page 13, ll. 14-32 & Page 14, ll. 15-30), and wherein the processor circuit is configured to provide a stereophonic sound to the user based on the background sound (Page 13, ll. 14-32 & Page 14, ll. 15-30).
Due to antecedence of “the digital signal”, the claim requires a background sound signal to be transmitted by a lanyard circuit.  Jacobsen discloses a noise-cancelling signal transmitted by and processed within a mixed reality frame though not within the lanyard circuit.  A person having ordinary skill in the art would understand the purpose of Jacobsen’s lanyard is to distribute system functionality through various structures for the purpose of lightening the weight on the wearer and increasing comfort.  Placing the functionality of transmitting a background/noise-cancelling sound signal in the lanyard is an obvious modification of Jacobsen motivated by this same distribution of weight improvement (“Additional peripheral components may cause the device 500 to become heavier and uncomfortable, or cause the frame F to fall from the user's face. In this aspect, the monocular display device 400 further includes a lanyard strap interface 520 (FIG. 5A) with an interior (not shown) that houses one or more electronic components for wired, fiber optic interface, or wireless connection to the monocular device 500”).


Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in combination with other references, neither teaches nor suggests at least one of the digital glasses includes a back viewing camera to capture an eye motion of a user, and the processor circuit is configured to: determine a focus of attention of the user based on the eye motion, and provide to a back display in the lanyard an indication of an intended direction of the user for an observer at the back of the user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872